                   Case 08-12847-MFW          Doc 1779       Filed 05/07/19     Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801


In Re:                                                    Chapter: 7
NWL Holdings, Inc.
111 Hempstead Turnpike
West Hempstead, NY 11552
 EIN: 11−3158236                                          Case No.: 08−12847−MFW
National Wholesale Liquidators




                                  ORDER REQUIRING STATUS REPORT


  AND NOW, the case docket reflecting an extended period of inactivity of 180 days or longer,

IT IS HEREBY ORDERED that pursuant to 11 U.S.C § 105(d)(1), counsel for the Trustee or the Trustee shall file a
status report within 21 days of the date of this order.




                                                                                Mary F. Walrath
                                                                                Bankruptcy Judge


Dated: Wilmington, Delaware
       5/7/19
